DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-9, 12, 14, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, 35 U.S.C. 103 as obvious over Harrison [U.S. Pub. No. 2014/0313004].
Regarding Claim 1, Harrison shows a core (800, Fig. 8 with teachings from Figs. 1-4) comprising: 
a base (base of element 800); 
a first outer wall (left portion of element 802) and a second outer wall (right portion of element 802) formed on the base (see Fig. 8); 
a first protruding member (806) protruding on the base (see Fig. 8) and disposed within the first outer wall and the second outer wall (see Fig. 8); and 
a second protruding member (850) protruding on the base (see Fig. 8), disposed within the first outer wall and the second outer wall (see Fig. 8), and separated from the first protruding member (see Fig. 8),
wherein a length of an edge of the second protruding member (diameter of element 850) opposing the first protruding member is less than an outer circumference of the first protruding member (diameter of element 850 is less than an outer circumference/diameter of element 806),
wherein a first opening (see Fig. 8 and Drawing 1 below, first opening O1) and a second opening (second opening O2) opposite to each other (see Fig. 8 and Drawing 1 below) are formed in a first axial direction (axial direction AD) between the first outer wall and the second outer wall (see Fig. 8 and Drawing 1 below) for input or output of an external conductive line (input or output of element 202 or 204, see Fig. 4, Paragraphs [0024], [0025]), and 
wherein the first opening, the first protruding member, the second protruding member, and the second opening are sequentially formed based on the first axial direction (see Fig. 8 and Drawing 1 below, first opening O1, element 806, element 850, and second opening O2 are sequentially formed based on the axial direction AD).
It is noted that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."
Should it be found that Fig. 8 does not anticipate the claim limitations in the Harrison reference, it would have obvious to have a length of an edge of the second protruding member (diameter of element 850) opposing the first protruding member is less than an outer circumference of the first protruding member (diameter of element 850 is less than an outer circumference/diameter of element 806).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of an edge of the second protruding member opposing the first protruding member is less than an outer circumference of the first protruding member as taught by Fig. 8 of Harrison for the core as disclosed by Harrison to obtain a compact, space efficient transformer (Paragraph [0018]).
Regarding Claim 152, Harrison shows the first protruding member (806) has a circular shape (see Fig. 8, Paragraph [0031]), and wherein the length of the edge (diameter of element 850) of the second protruding member opposing the first protruding member (506) is 20less than a half of the outer circumference of the first protruding member (diameter of element 850 is less than a half of the an outer circumference/diameter of element 806 as clearly shown in Fig. 8 and Drawing 1 below).
Moreover, having the first protruding member has a circular shape, and wherein the length of the edge of the second protruding member opposing the first protruding member is 20less than a half of the outer circumference of the first protruding member would have been an obvious design choice based on intended and/or environmental use in order to achieve desirable coupling based on design requirement.
It is noted that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."
Regarding Claim 4, Harrison shows a gap between the first protruding member (806) and the second protruding member (850) increases from a central area toward a side area of the 5second protruding member (see Fig. 8, a gap between element 806 and 850 increases from a central area toward a side area of element 850).
Regarding Claim 5, Harrison shows the first protruding member (806) has a circular shape (see Fig. 8, Paragraph [0031]), and 10wherein the second protruding member (850) has a curved shape (see Fig. 8 and Drawing 1 below).  
Regarding Claim 7, Harrison shows the base (base of element 108 or base of element 800), the first outer wall (left portion of element 802) and the second outer wall (right portion of element 802), the first protruding member (806 or 326), and the second protruding member (850) are formed of a same material (base of element 108, elements 322, 326, 324 forms element 108 of magnetic/ferrite material or base of element 800, left portion of element 802, right portion of element 802, 806, 850 forms element 800 of magnetic material, Paragraphs [0018], [0020], [0023], [0024], [0026], [0031]-[0032]).  
Regarding Claim 8, Harrison shows a transformer (Abstract, Fig. 8 with teachings from Figs. 1-4) comprising: 
a core (800), wherein the core comprises a base (base of element 800), a first outer wall (left portion of element 802) and a second outer wall (right portion of element 802) formed on the base (see Fig. 8), a first protruding member (806) protruding on the base (see Fig. 8) and disposed within the first outer wall and the second outer wall (see Fig. 8), and a second protruding member (850) protruding on the base (see Fig. 8), disposed within the first outer wall and the second outer wall (see Fig. 8), and separated from the first protruding member (see Fig. 8); 
a first bobbin (332) surrounding the first protruding member (326 or 806) in the core (see Fig. 8 with teachings from Figs. 1-4); and 
a second bobbin (312) surrounding the first protruding member (326 or 806) and the second protruding member (850) in the core (see Fig. 8 with teachings from Figs. 1-4), 
wherein a length of an edge of the second protruding member (diameter of element 850) opposing the first protruding member is less than an outer circumference of the first protruding member (diameter of element 850 is less than an outer circumference/diameter of element 806),
wherein a first opening (see Fig. 8 and Drawing 1 below, first opening O1) and a second opening (second opening O2) opposite to each other (see Fig. 8 and Drawing 1 below) are formed in a first axial direction (axial direction AD) between the first outer wall and the second outer wall (see Fig. 8 and Drawing 1 below) for input or output of an external conductive line (input or output of element 202 or 204, see Fig. 4, Paragraphs [0024], [0025]), and 
wherein the first opening, the first protruding member, the second protruding member, and the second opening are sequentially formed based on the first axial direction (see Fig. 8 and Drawing 1 below, first opening O1, element 806, element 850, and second opening O2 are sequentially formed based on the axial direction AD).
It is noted that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."
Should it be found that Fig. 8 does not anticipate the claim limitations in the Harrison reference, it would have obvious to have a length of an edge of the second protruding member (diameter of element 850) opposing the first protruding member is less than an outer circumference of the first protruding member (diameter of element 850 is less than an outer circumference/diameter of element 806).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of an edge of the second protruding member opposing the first protruding member is less than an outer circumference of the first protruding member as taught by Fig. 8 of Harrison for the core as disclosed by Harrison to obtain a compact, space efficient transformer (Paragraph [0018]).
Regarding Claim 9, Harrison shows a first wire (204) wound around the first bobbin (332); and a second wire (202) wound around the second bobbin (312).
Regarding Claim 512, Harrison shows the first opening (first opening O1 or 406) and the second opening (second opening O2 or 402 or another end of element 406) opposing each other are formed in the first outer wall and the second outer wall of the core (see Fig. 8 and Drawing 1 below and see Figs. 1-4), wherein the first wire (204) extends in a direction of the first opening (see Fig. 4 and Fig. 8), and 10wherein the second wire (202) extends in a direction of the second opening (see Fig. 4 and Fig. 8).  
Regarding Claim 14, Harrison shows a height of the first bobbin (332) or the second bobbin is greater than a height of the first protruding member (326, see Fig. 3, a height of element 332 is greater than a height of element 326, Paragraph [0022]).  
Regarding Claim 517, Harrison shows a second core (106 or another element 800 by duplication of parts) disposed on the first bobbin (332), the second bobbin (312) and the core (108, see Figs. 1-4), wherein the first bobbin (332) and the second bobbin (312) are disposed between the core and the second core (see Figs. 1-4),
wherein the second core (106 or another element 800 by duplication of parts) comprises: a second base (base of element 106 or base of another element 800); a third outer wall and a fourth outer wall (left and right portions of element 302 or another left and right portions of element 802) formed on the second base (see Figs. 1-4 and see Fig. 8); a third protruding member (306 or another element 806) protruding on the second base (see Figs. 1-4 and see Fig. 8) and disposed within the third outer wall and fourth outer wall (see Figs. 1-4 and see Fig. 8); and a fourth protruding member (304 or another element 850, see Figs. 1-4 and see Fig. 8 and Drawing 1 below) protruding on the 15second base (see Figs. 1-4 and see Fig. 8 and Drawing 1 below), disposed within the third outer wall and fourth outer wall (see Figs. 1-4 and see Fig. 8 and Drawing 1 below), and separated from the third protruding member (see Figs. 1-4 and see Fig. 8 and Drawing 1 below), and wherein a length of an edge (see Fig. 8 and Drawing 1 below, another diameter of element 850) of the fourth protruding member (another element 850) opposing the third protruding member (another element 806) is less than an outer circumference of the 20third protruding member (another diameter of element 850 is less than an outer circumference/diameter of another element 806).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second core disposed on the first bobbin, the second bobbin and the core, wherein the second core comprises: a second base;  10a third  a third outer wall and a fourth outer wall formed on the second base; a third protruding member protruding on the second base and disposed within the third outer wall and the fourth outer wall; and a fourth protruding member protruding on the 15second base, disposed within the third outer wall and the fourth outer wall, and separated from the third protruding member, and wherein a length of an edge of the fourth protruding member opposing the third protruding member is less than an outer circumference of the 20third protruding member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to facilitate magnetic coupling and complete the device. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Regarding Claim 18, Harrison a protruding height of the third protruding member (another element 806) and a protruding height of the fourth protruding member (another element 850) are 25equal (Paragraphs [0031]-[0032]).  

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Moiseev [U.S. Pub. No. 2009/0128277].
Regarding Claim 3, Harrison shows the claimed invention as applied above but does not show a protruding height of the second protruding member is less than a 25protruding height of the first protruding member.  
Moiseev shows a device (Figs. 1-3) teaching and suggesting a protruding height (H1) of the second protruding member (24) is less than a 25protruding height (H2) of the first protruding member (22, Col. 12, Lines 35-45).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a protruding height of the second protruding member is less than a 25protruding height of the first protruding member as taught by Moiseev for the device as disclosed by Harrison to prevent magnetic saturation of the core to obtain desirable operating characteristics.
Regarding Claim 18, Harrison shows the claimed invention as applied.
In addition, Moiseev shows a transformer (Figs. 1-3) teaching and suggesting a protruding height of the third protruding member (32) and a protruding height of the fourth protruding member (34) are 25equal (see Figs. 1-3, Paragraph [0028]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a protruding height of the third protruding member and a protruding height of the fourth protruding member are 25equal as taught by Moiseev for the transformer as disclosed by Harrison to simplify design to achieve desirable magnetic coupling and reducing core loss (Paragraph [0010]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Sato et al. [U.S. Patent No. 5,053,738].
Regarding Claim 3, Harrison shows the claimed invention as applied above but does not show a protruding height of the second protruding member is less than a 25protruding height of the first protruding member.  
Sato et al. shows a device (Figs. 5-6) teaching and suggesting a protruding height of the second protruding member (42d) is less than a 25protruding height of the first protruding member (42a, see Fig. 5-6).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a protruding height of the second protruding member is less than a 25protruding height of the first protruding member as taught by Sato et al. for the device as disclosed by Harrison to achieve desirable coupling to prevent magnetic saturation to obtain desirable operating characteristics (Col. 9, Lines 15-21).

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Eom et al. [U.S. Patent No. 8,643,459].
Regarding Claim 1510, Harrison shows the first opening (406, first opening O1) and a second opening (402, second opening O2) opposing each other are formed in the first outer wall and the second outer wall (322 or 302 or left and right portions of element 802) of the core (see Fig. 8 and Figs. 1-4). 
Harrison does not show the transformer further comprises: a first connection part and a second connection 20part disposed in a direction of the first opening and electrically connected to the first wire; and a third connection part and a fourth connection part disposed in a direction of the second opening and electrically connected to the second wire.
Eom et al. shows a transformer (Figs. 1-5) teaching and suggesting a first opening (left opening, see Fig. 2) and a second opening (right opening, see Fig. 2) opposing each other are formed in the outer wall of the core (see Fig. 2), and wherein the transformer further comprises: a first connection part (one of element 36) and a second connection 20part (another one of element 36) disposed in a direction of the first opening (left opening) and electrically connected to the first wire (50b, Col. 4, Lines 14-18); and a third connection part (one of element 26) and a fourth connection part (another one of element 26) disposed in a direction of the second opening (right opening) and electrically connected to the second wire (50a, Col. 4, Lines 9-11).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first connection part and a second connection 20part disposed in a direction of the first opening and electrically connected to the first wire; and a third connection part and a fourth connection part disposed in a direction of the second opening and electrically connected to the second wire as taught by Eom et al. for the transformer as disclosed by Harrison to simplify electrical connection to easily distinguish input and output and to facilitate electrical connection to an external circuit (Col. 4, Lines 9-18).
Regarding Claim 512, Harrison shows the claimed invention as applied above.
In addition, Eom et al. shows the first opening (left opening, see Fig. 2) and the second opening (right opening, see Fig. 2) opposing each other are formed in the first outer wall and the second outer wall of the core (see Fig. 2), wherein the first wire (50b) extends in a direction of the first opening (see Fig. 2), and 10wherein the second wire (50a) extends in a direction of the second opening (see Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first opening and the second opening opposing each other are formed in the first outer wall and the second outer wall of the core, wherein the first wire extends in a direction of the first opening, and 10wherein the second wire extends in a direction of the second opening as taught by Eom et al. for the transformer as disclosed by Harrison to simplify electrical connection to easily distinguish input and output and to facilitate electrical connection to an external circuit (Col. 4, Lines 9-18).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Sundaram [U.S. Pub. No. 2008/0079525].
Regarding Claim 11, Harrison shows the claimed invention as applied above but does not show the first wire and the second wire have an identical winding direction.
Sundaram shows a transformer (Fig. 1A) teaching and suggesting the first wire and the second wire have an identical winding direction (Paragraph [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first wire and the second wire have an identical winding direction as taught by Sundaram for the transformer as disclosed by Harrison to achieve desirable magnetic coupling and desirable operating characteristics (Paragraph [0023]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Park et al. [U.S. Patent No. 8,698,586].
Regarding Claim 13, Harrison shows the claimed invention as applied above but does not show a connection member connecting the first bobbin and the 15second bobbin.  
Park et al. shows a transformer (Figs. 1-3) teaching and suggesting a connection member (228) connecting the first bobbin (220) and the 15second bobbin (230).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a connection member connecting the first bobbin and the 15second bobbin as taught by Park et al. for the transformer as disclosed by Harrison to fixedly coupled between inner and outer bobbins to facilitate mechanical stability and secure reliability (Col. 2, Lines 33-35).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Oikawa [JP 2008-004780].
Regarding Claim 15, Harrison shows the claimed invention as applied above but does not show a height of the first bobbin and a height of the second bobbin are equal.  
Oikawa shows a transformer (Figs. 1-2) teaching and suggesting a height of the first bobbin and a height of the second bobbin are equal (Abstract, Solution).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a height of the first bobbin and a height of the second bobbin are equal as taught by Oikawa for the transformer as disclosed by Harrison to simplify design to provide a compact and highly reliable transformer (Abstract, Problem to be Solved).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Iwakura et al. [U.S. Pub. No. 2013/0328654].
Regarding Claim 15, Harrison shows the claimed invention as applied above but does not show a height of the first bobbin and a height of the second bobbin are equal.  
Iwakura et al. shows a coil device (Fig. 9B) teaching and suggesting a height of the first bobbin (40) and a height of the second bobbin (50c) are equal (see Fig. 9B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a height of the first bobbin and a height of the second bobbin are equal as taught by Iwakura et al. for the transformer as disclosed by Harrison to simplify design to obtain desirable magnetic coupling characteristics (Paragraph [0089]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Nakagawa et al. [U.S. Pub. No. 2016/0365804].
Regarding Claim 16, Harrison shows the claimed invention as applied above but does not show the first bobbin and the second bobbin are attachable to and detachable from the core.  
Nakagawa et al. shows a transformer (Fig. 20) teaching and suggesting the first bobbin (102) and the second bobbin (103) are attachable to and detachable from the core (see Fig. 20, element 102 have elements 102X, 102Y and element 103 have elements 103X, 103Y in order to be attachable to and detachable from element 108 or 109).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first bobbin and the second bobbin are attachable to and detachable from the core as taught by Nakagawa et al. for the transformer as disclosed by Harrison to adjust and replace bobbins to obtain desirable operating characteristics.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Kokura [WO 2015/194209].
Regarding Claim 16, Harrison shows the claimed invention as applied above but does not show the first bobbin and the second bobbin are attachable to and detachable from the core.  
Kokura shows a transformer (Figs. 17-29) teaching and suggesting the first bobbin and the second bobbin are attachable to and detachable from the core (see Figs. 17-29).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first bobbin and the second bobbin are attachable to and detachable from the core as taught by Kokura for the transformer as disclosed by Harrison to adjust and replace bobbins to obtain desirable operating characteristics to enable electric wires to be wound (Abstract).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Chen et al. [U.S. Pub. No. 2005/0270745].
Regarding Claim 19, Harrison shows the transformer of claim 8 (see rejection above) but does not show a power converting apparatus comprising the transformer.  
Chen et al. shows a device (Fig. 1) teaching and suggesting a power converting apparatus (10) comprising the transformer (T1 or T2).   
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a power converting apparatus as taught by Chen et al. for the transformer as disclosed by Harrison to transform and/or condition power supplied by a power source for supply to one or more loads to achieve desirable operating characteristics (Paragraph [0034]).
Regarding Claim 520, Chen et al. shows a photovoltaic module comprising the power converting apparatus of claim 19 (Paragraph [0034]).





Claims 1-2, 4-5, 7-9, 12, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison [U.S. Pub. No. 2014/0313004] in view of Fushimi [U.S. Pub. No. 2005/0068149].
Regarding Claim 1, Harrison shows a core (800, Fig. 8 with teachings from Figs. 1-4) comprising: 
a base (base of element 800); 
a first outer wall (left portion of element 802) and a second outer wall (right portion of element 802) formed on the base (see Fig. 8); 
a first protruding member (806) protruding on the base (see Fig. 8) and disposed within the first outer wall and the second outer wall (see Fig. 8); and 
a second protruding member (850) protruding on the base (see Fig. 8), disposed within the first outer wall and the second outer wall (see Fig. 8), and separated from the first protruding member (see Fig. 8),
wherein a length of an edge of the second protruding member (diameter of element 850) opposing the first protruding member is less than an outer circumference of the first protruding member (diameter of element 850 is less than an outer circumference/diameter of element 806),
wherein a first opening (see Fig. 8 and Drawing 1 below, first opening O1) and a second opening (second opening O2) opposite to each other (see Fig. 8 and Drawing 1 below) are formed in a first axial direction (axial direction AD) between the first outer wall and the second outer wall (see Fig. 8 and Drawing 1 below) for input or output of an external conductive line (input or output of element 202 or 204, see Fig. 4, Paragraphs [0024], [0025]), and 
wherein the first opening, the first protruding member, the second protruding member, and the second opening are sequentially formed based on the first axial direction (see Fig. 8 and Drawing 1 below, first opening O1, element 806, element 850, and second opening O2 are sequentially formed based on the axial direction AD).
It is noted that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."
Should it be found that Fig. 8 does not anticipate the claim limitations in the Harrison reference, it would have obvious to have a length of an edge of the second protruding member (diameter of element 850) opposing the first protruding member is less than an outer circumference of the first protruding member (diameter of element 850 is less than an outer circumference/diameter of element 806).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of an edge of the second protruding member opposing the first protruding member is less than an outer circumference of the first protruding member as taught by Fig. 8 of Harrison for the core as disclosed by Harrison to obtain a compact, space efficient transformer (Paragraph [0018]).
Moreover, Fushimi clearly shows a length of an edge of the second protruding member (diameter of element 23) opposing the first protruding member is less than an outer circumference of the first protruding member (diameter of element 23 is less than an outer circumference/diameter of element 24, Paragraph [0045]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of an edge of the second protruding member opposing the first protruding member is less than an outer circumference of the first protruding member as taught by Fushimi for the core as disclosed by Harrison to obtain a compact design to reduce manufacture cost and prevent the occurrence of short-circuit (Abstract, Paragraph [0029]).
Regarding Claim 152, Harrison shows the first protruding member (806) has a circular shape (see Fig. 8, Paragraph [0031]), and wherein the length of the edge (diameter of element 850) of the second protruding member opposing the first protruding member (506) is 20less than a half of the outer circumference of the first protruding member (diameter of element 850 is less than a half of the an outer circumference/diameter of element 806 as clearly shown in Fig. 8 and Drawing 1 below).
Moreover, having the first protruding member has a circular shape, and wherein the length of the edge of the second protruding member opposing the first protruding member is 20less than a half of the outer circumference of the first protruding member would have been an obvious design choice based on intended and/or environmental use in order to achieve desirable coupling based on design requirement.
It is noted that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."
Regarding Claim 4, Harrison shows a gap between the first protruding member (806) and the second protruding member (850) increases from a central area toward a side area of the 5second protruding member (see Fig. 8, a gap between element 806 and 850 increases from a central area toward a side area of element 850).
Regarding Claim 5, Harrison shows the first protruding member (806) has a circular shape (see Fig. 8, Paragraph [0031]), and 10wherein the second protruding member (850) has a curved shape (see Fig. 8 and Drawing 1 below).  
Regarding Claim 7, Harrison shows the base (base of element 108 or base of element 800), the first outer wall (left portion of element 802) and the second outer wall (right portion of element 802), the first protruding member (806 or 326), and the second protruding member (850) are formed of a same material (base of element 108, elements 322, 326, 324 forms element 108 of magnetic/ferrite material or base of element 800, left portion of element 802, right portion of element 802, 806, 850 forms element 800 of magnetic material, Paragraphs [0018], [0020], [0023], [0024], [0026], [0031]-[0032]).  
Regarding Claim 8, Harrison shows a transformer (Abstract, Fig. 8 with teachings from Figs. 1-4) comprising: 
a core (800), wherein the core comprises a base (base of element 800), a first outer wall (left portion of element 802) and a second outer wall (right portion of element 802) formed on the base (see Fig. 8), a first protruding member (806) protruding on the base (see Fig. 8) and disposed within the first outer wall and the second outer wall (see Fig. 8), and a second protruding member (850) protruding on the base (see Fig. 8), disposed within the first outer wall and the second outer wall (see Fig. 8), and separated from the first protruding member (see Fig. 8); 
a first bobbin (332) surrounding the first protruding member (326 or 806) in the core (see Fig. 8 with teachings from Figs. 1-4); and 
a second bobbin (312) surrounding the first protruding member (326 or 806) and the second protruding member (850) in the core (see Fig. 8 with teachings from Figs. 1-4), 
wherein a length of an edge of the second protruding member (diameter of element 850) opposing the first protruding member is less than an outer circumference of the first protruding member (diameter of element 850 is less than an outer circumference/diameter of element 806),
wherein a first opening (see Fig. 8 and Drawing 1 below, first opening O1) and a second opening (second opening O2) opposite to each other (see Fig. 8 and Drawing 1 below) are formed in a first axial direction (axial direction AD) between the first outer wall and the second outer wall (see Fig. 8 and Drawing 1 below) for input or output of an external conductive line (input or output of element 202 or 204, see Fig. 4, Paragraphs [0024], [0025]), and 
wherein the first opening, the first protruding member, the second protruding member, and the second opening are sequentially formed based on the first axial direction (see Fig. 8 and Drawing 1 below, first opening O1, element 806, element 850, and second opening O2 are sequentially formed based on the axial direction AD).
It is noted that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."
Should it be found that Fig. 8 does not anticipate the claim limitations in the Harrison reference, it would have obvious to have a length of an edge of the second protruding member (diameter of element 850) opposing the first protruding member is less than an outer circumference of the first protruding member (diameter of element 850 is less than an outer circumference/diameter of element 806).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of an edge of the second protruding member opposing the first protruding member is less than an outer circumference of the first protruding member as taught by Fig. 8 of Harrison for the core as disclosed by Harrison to obtain a compact, space efficient transformer (Paragraph [0018]).
Moreover, Fushimi clearly shows a length of an edge of the second protruding member (diameter of element 23) opposing the first protruding member is less than an outer circumference of the first protruding member (diameter of element 23 is less than an outer circumference/diameter of element 24, Paragraph [0045]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of an edge of the second protruding member opposing the first protruding member is less than an outer circumference of the first protruding member as taught by Fushimi for the core as disclosed by Harrison to obtain a compact design to reduce manufacture cost and prevent the occurrence of short-circuit (Abstract, Paragraph [0029]).
Regarding Claim 9, Harrison shows a first wire (204) wound around the first bobbin (332); and a second wire (202) wound around the second bobbin (312).
Regarding Claim 512, Harrison shows the first opening (first opening O1 or 406) and the second opening (second opening O2 or 402 or another end of element 406) opposing each other are formed in the first outer wall and the second outer wall of the core (see Fig. 8 and Drawing 1 below and see Figs. 1-4), wherein the first wire (204) extends in a direction of the first opening (see Fig. 4 and Fig. 8), and 10wherein the second wire (202) extends in a direction of the second opening (see Fig. 4 and Fig. 8).  
Regarding Claim 14, Harrison shows a height of the first bobbin (332) or the second bobbin is greater than a height of the first protruding member (326, see Fig. 3, a height of element 332 is greater than a height of element 326, Paragraph [0022]).  
Regarding Claim 517, Harrison shows a second core (106 or another element 800 by duplication of parts) disposed on the first bobbin (332), the second bobbin (312) and the core (108, see Figs. 1-4), wherein the first bobbin (332) and the second bobbin (312) are disposed between the core and the second core (see Figs. 1-4),
wherein the second core (106 or another element 800 by duplication of parts) comprises: a second base (base of element 106 or base of another element 800); a third outer wall and a fourth outer wall (left and right portions of element 302 or another left and right portions of element 802) formed on the second base (see Figs. 1-4 and see Fig. 8); a third protruding member (306 or another element 806) protruding on the second base (see Figs. 1-4 and see Fig. 8) and disposed within the third outer wall and fourth outer wall (see Figs. 1-4 and see Fig. 8); and a fourth protruding member (304 or another element 850, see Figs. 1-4 and see Fig. 8 and Drawing 1 below) protruding on the 15second base (see Figs. 1-4 and see Fig. 8 and Drawing 1 below), disposed within the third outer wall and fourth outer wall (see Figs. 1-4 and see Fig. 8 and Drawing 1 below), and separated from the third protruding member (see Figs. 1-4 and see Fig. 8 and Drawing 1 below), and wherein a length of an edge (see Fig. 8 and Drawing 1 below, another diameter of element 850) of the fourth protruding member (another element 850) opposing the third protruding member (another element 806) is less than an outer circumference of the 20third protruding member (another diameter of element 850 is less than an outer circumference/diameter of another element 806).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second core disposed on the first bobbin, the second bobbin and the core, wherein the second core comprises: a second base;  10a third  a third outer wall and a fourth outer wall formed on the second base; a third protruding member protruding on the second base and disposed within the third outer wall and the fourth outer wall; and a fourth protruding member protruding on the 15second base, disposed within the third outer wall and the fourth outer wall, and separated from the third protruding member, and wherein a length of an edge of the fourth protruding member opposing the third protruding member is less than an outer circumference of the 20third protruding member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to facilitate magnetic coupling and complete the device. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Regarding Claim 18, Harrison a protruding height of the third protruding member (another element 806) and a protruding height of the fourth protruding member (another element 850) are 25equal (Paragraphs [0031]-[0032]).  

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Fushimi as applied to claims 1, 8, and 17 above, and further in view of Moiseev [U.S. Pub. No. 2009/0128277].
Regarding Claim 3, Harrison in view of Fushimi shows the claimed invention as applied above but does not show a protruding height of the second protruding member is less than a 25protruding height of the first protruding member.  
Moiseev shows a device (Figs. 1-3) teaching and suggesting a protruding height (H1) of the second protruding member (24) is less than a 25protruding height (H2) of the first protruding member (22, Col. 12, Lines 35-45).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a protruding height of the second protruding member is less than a 25protruding height of the first protruding member as taught by Moiseev for the device as disclosed by Harrison in view of Fushimi to prevent magnetic saturation of the core to obtain desirable operating characteristics.
Regarding Claim 18, Harrison in view of Fushimi shows the claimed invention as applied.
In addition, Moiseev shows a transformer (Figs. 1-3) teaching and suggesting a protruding height of the third protruding member (32) and a protruding height of the fourth protruding member (34) are 25equal (see Figs. 1-3, Paragraph [0028]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a protruding height of the third protruding member and a protruding height of the fourth protruding member are 25equal as taught by Moiseev for the transformer as disclosed by Harrison in view of Fushimi to simplify design to achieve desirable magnetic coupling and reducing core loss (Paragraph [0010]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Fushimi as applied to claim 1 above, and further in view of Sato et al. [U.S. Patent No. 5,053,738].
Regarding Claim 3, Harrison in view of Fushimi shows the claimed invention as applied above but does not show a protruding height of the second protruding member is less than a 25protruding height of the first protruding member.  
Sato et al. shows a device (Figs. 5-6) teaching and suggesting a protruding height of the second protruding member (42d) is less than a 25protruding height of the first protruding member (42a, see Fig. 5-6).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a protruding height of the second protruding member is less than a 25protruding height of the first protruding member as taught by Sato et al. for the device as disclosed by Harrison in view of Fushimi to achieve desirable coupling to prevent magnetic saturation to obtain desirable operating characteristics (Col. 9, Lines 15-21).

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Fushimi as applied to claims 8-9 above, and further in view of Eom et al. [U.S. Patent No. 8,643,459].
Regarding Claim 1510, Harrison shows the first opening (406, first opening O1) and a second opening (402, second opening O2) opposing each other are formed in the first outer wall and the second outer wall (322 or 302 or left and right portions of element 802) of the core (see Fig. 8 and Figs. 1-4). 
Harrison in view of Fushimi does not show the transformer further comprises: a first connection part and a second connection 20part disposed in a direction of the first opening and electrically connected to the first wire; and a third connection part and a fourth connection part disposed in a direction of the second opening and electrically connected to the second wire.
Eom et al. shows a transformer (Figs. 1-5) teaching and suggesting a first opening (left opening, see Fig. 2) and a second opening (right opening, see Fig. 2) opposing each other are formed in the outer wall of the core (see Fig. 2), and wherein the transformer further comprises: a first connection part (one of element 36) and a second connection 20part (another one of element 36) disposed in a direction of the first opening (left opening) and electrically connected to the first wire (50b, Col. 4, Lines 14-18); and a third connection part (one of element 26) and a fourth connection part (another one of element 26) disposed in a direction of the second opening (right opening) and electrically connected to the second wire (50a, Col. 4, Lines 9-11).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first connection part and a second connection 20part disposed in a direction of the first opening and electrically connected to the first wire; and a third connection part and a fourth connection part disposed in a direction of the second opening and electrically connected to the second wire as taught by Eom et al. for the transformer as disclosed by Harrison in view of Fushimi to simplify electrical connection to easily distinguish input and output and to facilitate electrical connection to an external circuit (Col. 4, Lines 9-18).
Regarding Claim 512, Harrison in view of Fushimi shows the claimed invention as applied above.
In addition, Eom et al. shows the first opening (left opening, see Fig. 2) and the second opening (right opening, see Fig. 2) opposing each other are formed in the first outer wall and the second outer wall of the core (see Fig. 2), wherein the first wire (50b) extends in a direction of the first opening (see Fig. 2), and 10wherein the second wire (50a) extends in a direction of the second opening (see Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first opening and the second opening opposing each other are formed in the first outer wall and the second outer wall of the core, wherein the first wire extends in a direction of the first opening, and 10wherein the second wire extends in a direction of the second opening as taught by Eom et al. for the transformer as disclosed by Harrison in view of Fushimi to simplify electrical connection to easily distinguish input and output and to facilitate electrical connection to an external circuit (Col. 4, Lines 9-18).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Fushimi as applied to claims 8-9 above, and further in view of Sundaram [U.S. Pub. No. 2008/0079525].
Regarding Claim 11, Harrison in view of Fushimi shows the claimed invention as applied above but does not show the first wire and the second wire have an identical winding direction.
Sundaram shows a transformer (Fig. 1A) teaching and suggesting the first wire and the second wire have an identical winding direction (Paragraph [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first wire and the second wire have an identical winding direction as taught by Sundaram for the transformer as disclosed by Harrison in view of Fushimi to achieve desirable magnetic coupling and desirable operating characteristics (Paragraph [0023]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Fushimi as applied to claim 8 above, and further in view of Park et al. [U.S. Patent No. 8,698,586].
Regarding Claim 13, Harrison in view of Fushimi shows the claimed invention as applied above but does not show a connection member connecting the first bobbin and the 15second bobbin.  
Park et al. shows a transformer (Figs. 1-3) teaching and suggesting a connection member (228) connecting the first bobbin (220) and the 15second bobbin (230).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a connection member connecting the first bobbin and the 15second bobbin as taught by Park et al. for the transformer as disclosed by Harrison in view of Fushimi to fixedly coupled between inner and outer bobbins to facilitate mechanical stability and secure reliability (Col. 2, Lines 33-35).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Fushimi as applied to claim 8 above, and further in view of Oikawa [JP 2008-004780].
Regarding Claim 15, Harrison in view of Fushimi shows the claimed invention as applied above but does not show a height of the first bobbin and a height of the second bobbin are equal.  
Oikawa shows a transformer (Figs. 1-2) teaching and suggesting a height of the first bobbin and a height of the second bobbin are equal (Abstract, Solution).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a height of the first bobbin and a height of the second bobbin are equal as taught by Oikawa for the transformer as disclosed by Harrison in view of Fushimi to simplify design to provide a compact and highly reliable transformer (Abstract, Problem to be Solved).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Fushimi as applied to claim 8 above, and further in view of Iwakura et al. [U.S. Pub. No. 2013/0328654].
Regarding Claim 15, Harrison in view of Fushimi shows the claimed invention as applied above but does not show a height of the first bobbin and a height of the second bobbin are equal.  
Iwakura et al. shows a coil device (Fig. 9B) teaching and suggesting a height of the first bobbin (40) and a height of the second bobbin (50c) are equal (see Fig. 9B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a height of the first bobbin and a height of the second bobbin are equal as taught by Iwakura et al. for the transformer as disclosed by Harrison in view of Fushimi to simplify design to obtain desirable magnetic coupling characteristics (Paragraph [0089]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Fushimi as applied to claim 8 above, and further in view of Nakagawa et al. [U.S. Pub. No. 2016/0365804].
Regarding Claim 16, Harrison in view of Fushimi shows the claimed invention as applied above but does not show the first bobbin and the second bobbin are attachable to and detachable from the core.  
Nakagawa et al. shows a transformer (Fig. 20) teaching and suggesting the first bobbin (102) and the second bobbin (103) are attachable to and detachable from the core (see Fig. 20, element 102 have elements 102X, 102Y and element 103 have elements 103X, 103Y in order to be attachable to and detachable from element 108 or 109).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first bobbin and the second bobbin are attachable to and detachable from the core as taught by Nakagawa et al. for the transformer as disclosed by Harrison in view of Fushimi to adjust and replace bobbins to obtain desirable operating characteristics.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Fushimi as applied to claim 8 above, and further in view of Kokura [WO 2015/194209].
Regarding Claim 16, Harrison in view of Fushimi shows the claimed invention as applied above but does not show the first bobbin and the second bobbin are attachable to and detachable from the core.  
Kokura shows a transformer (Figs. 17-29) teaching and suggesting the first bobbin and the second bobbin are attachable to and detachable from the core (see Figs. 17-29).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first bobbin and the second bobbin are attachable to and detachable from the core as taught by Kokura for the transformer as disclosed by Harrison in view of Fushimi to adjust and replace bobbins to obtain desirable operating characteristics to enable electric wires to be wound (Abstract).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Fushimi as applied to claim 8 above, and further in view of Chen et al. [U.S. Pub. No. 2005/0270745].
Regarding Claim 19, Harrison shows the transformer of claim 8 (see rejection above) but does not show a power converting apparatus comprising the transformer.  
Chen et al. shows a device (Fig. 1) teaching and suggesting a power converting apparatus (10) comprising the transformer (T1 or T2).   
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a power converting apparatus as taught by Chen et al. for the transformer as disclosed by Harrison in view of Fushimi to transform and/or condition power supplied by a power source for supply to one or more loads to achieve desirable operating characteristics (Paragraph [0034]).
Regarding Claim 520, Chen et al. shows a photovoltaic module comprising the power converting apparatus of claim 19 (Paragraph [0034]).

    PNG
    media_image1.png
    616
    483
    media_image1.png
    Greyscale

Drawing 1
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837